



Exhibit 10.1
header.jpg [header.jpg]


August 1, 2017




Ronald M. DeFeo




Dear Ron:
You have agreed to serve as Executive Chairman of Kennametal Inc. (the
“Company”). This letter agreement (the “Agreement”) sets forth the terms of your
employment as the Company’s Executive Chairman and is effective as of August 1,
2017 (the “Effective Date”).
1. Position. In your position as Executive Chairman, you will report to the
Company’s Board of Directors (the “Board”). The Company expects that you will
remain on the Board as a director during your Term, as defined below. While you
render services to the Company as Executive Chairman, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company; provided,
however, that you may continue to serve on any boards of directors or committees
thereof on which you served as of the Effective Date, so long as such service
does not materially interfere with your duties hereunder. By signing this
Agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.


2. Term and Termination. From the Effective Date, your position as Executive
Chairman shall continue until June 30, 2018, or until earlier termination of
your employment by you or the Company (the “Term”). Your employment is “at
will,” and may be terminated by the Company at any time without cause on 60 days
written notice to you, or immediately on written notice should you breach this
Agreement and fail to cure such breach within 30 days of your receipt of written
notice thereof. Your employment hereunder may be terminated by you at any time
for any or no reason upon no less than sixty (60) days prior written notice to
the Board or immediately on written notice to the Board should Company breach
this Agreement and fail to cure such breach within 30 days of its receipt of
written notice thereof. You and the Company agree that there will be no
termination, severance or similar cash payments payable under this Agreement for
any termination of your employment, and you will be due all compensation earned
through the date of termination. In the event of a termination for any reason,
you will promptly return to the Company all materials in any form acquired by
you as a result of employment with the Company, and all property of the Company.
3. Board Service; Director Equity Awards.
3.1 While you serve as Executive Chairman, you will also continue to serve on
the Board, but will not sit on any Board committees during your service as
Executive Chairman. You will not receive any non-employee director cash
retainers, equity grants or other compensation under the Company’s Director
Compensation Program for your services as a director.
3.2 Upon your separation from service from the Company, your outstanding,
unvested equity awards granted to you prior to February 3, 2016 for your prior
service as a director (“Director Awards”) will vest consistent with equity
awards granted to other directors who have retired from the Board.







--------------------------------------------------------------------------------







4. Compensation and Benefits.
4.1 Salary and Annual Bonus. The Company will pay you at the annualized salary
rate of Seven Hundred Thousand Dollars ($700,000) per year, payable in
accordance with the Company’s normal payroll schedule and subject to required
withholdings. You will be eligible to participate in the Company’s annual cash
incentive plan for Fiscal 2018 (July 1, 2017 to June 30, 2018) with a target
bonus of 140% of annual base salary (pro-rated for your months of service as
Executive Chairman in Fiscal 2018)), of which 120% will be based on the
Company’s financial performance goals and 20% will be based on individual
performance goals, in each case as determined by the Board.
4.2 Long Term Incentive. You will not be eligible to receive any future
long-term incentive awards. Upon your separation from service from the Company,
your outstanding, unvested equity awards previously granted to you while you
were President and Chief Executive Officer of the Company shall automatically
vest with Performance Service Units vesting at actual for FY17 performance goals
and at target for subsequent years under the FY17 PSU grant. The settlement or
exercise of such awards following vesting shall be subject to the terms and
conditions of such awards, including any delay in settlement required by
Internal Revenue Code Section 409A if you are a “specified employee” as of your
separation date.
4.3 Employee Benefit Programs. As Executive Chairman of the Company, you will be
eligible to participate in the savings, and health and welfare benefit plans,
that are sponsored by the Company and generally available to our executive
employees for the time which you are employed. Your participation in the benefit
plans and programs is determined by the terms and provisions of those plans and
programs, as they may be amended from time to time.
5. Indemnification. The Company shall continue to indemnify you with respect to
activities in connection with your employment hereunder in accordance with the
terms of the separate indemnification agreement previously executed between you
and the Company on February 4, 2016.


6. Company Policies. You recognize the necessity for established policies and
procedures pertaining to Company's business operations, and the Company's right
to change, revoke or supplement such policies and procedures at any time, in
Company's sole discretion. You agree to comply with such policies and
procedures, including those contained in any manuals or handbooks, as may be
amended from time to time in the sole discretion of the Company.


7. Non-Competition and Non-Solicitation Agreement.
7.1 During your employment as Executive Chairman by the Company and for one year
thereafter, you will not, in any geographic area in which the Company is
offering its services and products, without the prior written consent of
Company:
a.    directly or indirectly engage in, or
b.    assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever),
or
c.    enter the employ of, or act as agent for, or advisor or consultant to, any
person, firm, partnership, association, corporation or business organization,
entity or enterprise which is or is about to become directly or indirectly
engaged in, any business which is competitive with any business of the Company
or any subsidiary or affiliate thereof in which you are or were engaged during
your term of employment by the Company; provided, however, that the foregoing
provisions of this Section 8 are not intended to prohibit and shall not prohibit
you from purchasing, for investment, not in excess of 1% of any class of stock
or other corporate security of any company which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934.
7.2 During the period of your employment by the Company and for one year
thereafter, you will not, without the prior written consent of the Company (i)
solicit or attempt to hire or assist any other person in any solicitation or
attempt to hire any employee of the Company, its subsidiaries or affiliates, or
(ii) encourage any such employee to terminate his employment with the Company,
its subsidiaries or affiliates; provided you will not be in breach of this
Section 7.2 should the employee of the Company or its subsidiaries or affiliates
respond to a general advertisement.







--------------------------------------------------------------------------------





7.3 You acknowledge that the breach of the provisions of this Section 7 by you
would cause irreparable injury to the Company, and you acknowledge and agree
that remedies at law for any such breach will be inadequate and you consent and
agree that the Company shall be entitled, without the necessity of proof of
actual damage, to injunctive relief in any proceedings which may be brought to
enforce the provisions of this Section 7. You specifically agree that the
limitations as to periods of time and geographic area, as well as all other
restrictions on his activities specified in Section 7, are reasonable and
necessary for the protection of the Company, its employees and its affiliates.
You acknowledge and warrant that you will be fully able to earn an adequate
livelihood for yourself and your dependents if this Section 7 should be
specifically enforced against you and that such enforcement will not impair your
ability to obtain employment commensurate with your abilities and fully
acceptable to you.


7.4 If the scope of any restriction contained in this Section 7 is too broad to
permit enforcement of such restriction to its full extent, then such restriction
shall be enforced to the maximum extent permitted by law and you and the Company
hereby consent and agree that such scope may be judicially modified in any
proceeding brought to enforce such restriction. Your obligations under this
Section 7 are subject to Company not being in breach of its obligations under
this Agreement.


8. Confidentiality    
8.1 You acknowledge and agree that in the course of your employment by the
Company, you may work with, add to, create or acquire trade secrets and
confidential information ("Confidential Information") of the Company which could
include, in whole or in part, information:
a.    of a technical nature such as, but not limited to, the Company's manuals,
methods, know-how, formulae, shapes, designs, compositions, processes,
applications, ideas, improvements, discoveries, inventions, research and
development projects, equipment, apparatus, appliances, computer programs,
software, systems documentation, special hardware, software development and
similar items; or
b.     of a business nature such as, but not limited to, information about
business plans, sources of supply, cost, purchasing, profits, markets, sales,
sales volume, sales methods, sales proposals, identity of customers and
prospective customers, identity of customers' key purchasing personnel, amount
or kind of customers' purchases and other information about customers; or
c.    pertaining to future developments such as, but not limited to, research
and development or future marketing or merchandising.


You further acknowledge and agree that (i) all Confidential Information is the
property of the
Company; (ii) the unauthorized use, misappropriation or disclosure of any
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iii) it is essential to the protection
of the Company’s goodwill and to the maintenance of its competitive position
that all Confidential Information be kept secret and that you will not disclose
any Confidential Information to others or use any Confidential Information to
the detriment of the Company.


You agree to hold and safeguard all Confidential Information in trust for the
Company, its
successors and assigns and you shall not (except as required in the performance
of your duties), use or disclose or make available to anyone for use outside the
Company's organization at any time, either during employment with the Company or
subsequent thereto, any of the Confidential Information, whether or not
developed by you, without the prior written consent of the Company; provided you
may disclose Confidential Information to your legal and other advisors with a
need to know, provided they are advised of your confidentiality obligations
hereunder and they are required by you or by ethical obligation to keep such
information confidential. Confidential Information will not include, and you
will have no obligations with respect to (i) information made public other than
by reason of your breach of this Agreement, or (ii) information provided to you
by a third party with the right to provide the same without any obligation of
confidentiality. Further, nothing herein will prevent you from disclosing
Confidential Information to the extent required by law, so long as you provide
Company with prior written notice thereof.







--------------------------------------------------------------------------------





8.2 You agree that:


a.you will promptly and fully disclose to the Company or such officer or other
agent as may be designated by the Company any and all inventions made or
conceived by you (whether made solely by you or jointly with others) during
employment with the Company (1) which are along the line of the business, work
or investigations of the Company, or (2) which result from or are suggested by
any work which you may do for or on behalf of the Company; and


b.you will assist the Company and its nominees during and subsequent to such
employment in every proper way (entirely at its or their expense) to obtain for
its or their own benefit patents for such inventions in any and all countries;
the said inventions, without further consideration other than such salary as
from time to time may be paid to you by the Company as compensation for your
services in any capacity, shall be and remain the sole and exclusive property of
the Company or its nominee whether patented or not; and
c.    you will, during the term of your employment by the Company and for one
year thereafter, keep and maintain adequate and current written records of all
such inventions, in the form of but not necessarily limited to notes, sketches,
drawings, or reports relating thereto, which records shall be and remain the
property of and available to the Company at all times.


8.3 You agree that, promptly upon termination of your employment, you will
disclose to the Company, or to such officer or other agent as may be designated
by the Company, all inventions which have been partly or wholly conceived,
invented or developed by you as described in clause 8.2 (a) above for which
applications for patents have not been made and shall thereafter execute all
such instruments of the character hereinbefore referred to, and will take such
steps as may be necessary to secure and assign to the Company the exclusive
rights in and to such inventions and any patents that may be issued thereon any
expense therefor to be borne by the Company.


8.4 You agree that you will not at any time aid in attacking the patentability,
scope, or validity of any invention to which the provisions of subparagraphs 8.2
and 8.3, above apply.


9. Tax Matters. All forms of compensation referred to in this Agreement are
subject to applicable withholding and payroll taxes and other deductions
required by law.


10. Entire Agreement. This Agreement supersedes and replaces any prior
agreements, representations or understandings (whether written, oral, implied or
otherwise) between you and the Company, and constitutes the complete agreement
between you and the Company, regarding your position as Executive Chairman. This
Agreement may not be amended or modified, except by an express written agreement
signed by both you and the lead independent director of the Board. The terms of
this Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with, this Agreement, your employment with the Company or any
other relationship between you and the Company will be governed by Pennsylvania
law, excluding laws relating to conflicts or choice of law. In any action
between the parties arising out of or relating to any such disputes, each of the
parties irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts located in Allegheny
County, Pennsylvania. This Agreement may be signed in counterparts and the
counterparts taken together will constitute one agreement.





--------------------------------------------------------------------------------





 
 
 
Very truly yours,
 
 
 
Kennametal Inc.
 
 
 
By:
 
 
 
 
 
 
 
 
 
Title:
Lead Independent Director
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
By:
Ronald M. DeFeo
 
 
 
 
 
 
 
 
Date:
 
 
 
 






